Citation Nr: 0517278	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death has been received.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to June 
1945.  He died on February [redacted], 1996.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that the appellant had 
not submitted new and material evidence sufficient to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.

The appellant originally brought this claim in February 1996.  
Upon receipt of a December 1996 rating decision, she timely 
filed a notice of disagreement in July 1997 and timely 
perfected her appeal in September 1997.  The appellant and 
the veteran's son participated in a RO hearing in October 
1997, a transcript of which has been associated with the 
claims folder, and this claim came before the Board in June 
1998.  The Board denied the appellant's claim on the merits.


FINDINGS OF FACT

1.  The veteran died in February 1996 as a result of 
respiratory failure due to chronic obstructive pulmonary 
disease (COPD); other significant conditions contributing to 
death but not resulting in the underlying cause of death were 
systemic lupus erythematosus, peripheral vascular disease and 
cerebral vascular disease.
2.  At the time of the veteran's death, service connection 
was in effect for status post shrapnel wound to the left 
parietal region with residuals, evaluated as 50 percent 
disabling; dementia, evaluated as 50 percent disabling; loss 
of skull bone, evaluated as 50 percent disabling; incomplete 
paralysis of the right lower extremity, evaluated as 40 
percent disabling; incomplete paralysis of the left lower 
extremity, evaluated as 40 percent disabling; external 
bilateral homonymous hemianopsia with right strabismus, 
evaluated as 30 percent disabling; incomplete paralysis of 
the right upper extremity, evaluated as 20 percent disabling; 
defective hearing, evaluated as 10 percent disabling; and 
pterygium of the right eye, evaluated as noncompensably 
disabling.

3.  The June 1998 Board decision denied the appellant's claim 
for service connection for the cause of the veteran's death.

4.  The evidence received since the June 1998 Board decision 
is either cumulative or redundant, and does not by itself, or 
when considered with previous evidence, relate to an 
unestablished fact necessary to substantiate the claim; and, 
when considered by itself or together with previous evidence 
of record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1998 Board decision that denied the appellant's 
claim for service connection for the cause of the veteran's 
death is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2004).

2.  The evidence received subsequent to the June 1998 Board 
decision is not new and material, and does not serve to 
reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.304 (2004); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Evidence of record at the time of the June 1998 Board denial 
was as follows:

Service medical records reflected that in September 1945 the 
veteran sustained a head injury.  As the result, in 1946 he 
was granted service connection for all of the above stated 
service-connected disabilities.

Private hospital reports reflect treatment of the veteran for 
COPD and respiratory failure.  Near the end of his life, the 
veteran was experiencing recurrent aspiration and aspiration 
pneumonia, with hospitalizations in September, November, and 
December 1995, and January 1996.

The certificate of death reflects that the veteran died in 
February 1996 from respiratory failure due to COPD.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause of death were listed as 
systemic lupus erythematosus, peripheral vascular disease, 
and cerebral vascular disease.

In a letter dated in March 1996, a private physician, J.E.N., 
M.D., stated his opinion that the veteran's "death was as a 
result of recurring aspirations secondary to his CNS disease 
and underlying chronic lung disease."  After noting that the 
veteran suffered a significant brain injury in World War II 
when he was shot in the head, and suffered sequelae from 
that, J.E.N., M.D. stated his belief that the veteran's "CNS 
disease, subsequent aspirations, and death was at least in 
part connected from that brain injury."  In a subsequent 
letter dated in August 1997, J.E.N., M.D. stated that he did 
not have the actual death certificate with him, but that a VA 
letter (apparently the July 1996 VA opinion) described the 
death as being due to respiratory failure, with complicating 
factors of COPD, systemic lupus, peripheral vascular disease, 
and cerebral vascular disease.  He stated his belief that the 
veteran's dementia was a delayed complication of shrapnel 
wound to the head during service.  He offered the opinion 
that, "[i]n addition to the chronic lung disease, the final 
cause of the death was due to recurrent aspirations which was 
caused by his central nervous system disease, which of course 
included the gunshot wound."  He summarized his opinion that 
the veteran "died of respiratory failure secondary to 
recurrent aspirations, caused by his central nervous system 
disease and also underlying lung disease."

A July 1996 medical opinion by a VA physician noted that, in 
addition to the stated cause of death of the veteran as 
respiratory failure due to COPD, the veteran had pre-existing 
lupus erythematosus, peripheral vascular disease, and 
cerebral vascular disease, conditions which contributed to, 
but did not cause, death. After a review of the evidence of 
record, the VA physician offered the opinion that, based upon 
a review of the progression of the neurological deficits, the 
veteran's joint progressive degenerative or vascular dementia 
started in 1987, progressed significantly to cause severe 
impairment, nursing home admission, and loss of significant 
activities of daily living by the year 1995, and that "[i]t 
is unlikely that the sequelae injury occurred in 1995 [sic] 
for which he is service connected at 50% is responsible for a 
severe progressive deterioration 40 years later from the 
original insult."

During a personal hearing in October 1997, the appellant 
testified that the veteran's service-connected disabilities 
never improved after service, that J.E.N., M.D. had treated 
the veteran for 13 years, and that, when the veteran applied 
for increased insurance, the rate was greater due to the 
veteran's disability.  The veteran's son testified that, when 
he was in his late teens, the veteran fell down the steps and 
hit his head, and that a doctor at a hospital showed him the 
veteran's X-rays, to include a metal plate, and said that 
"this was what was gradually tearing down his system."

In June 2003, the appellant submitted a claim to reopen her 
previous Board denial of service connection for the cause of 
the veteran's death.  The appellant stated that the veteran's 
cerebrovascular disease was not fully considered as a cause 
of the veteran's death.  She stated that the disease would 
certainly aggravate the veteran's service-connected head 
wound.  The appellant requested that the RO consider the 
inactivity the veteran lived with due to his multiple 
service-connected disabilities.  Finally, the appellant 
stated that she did not receive a sufficient hearing at the 
RO in October 1997.

The appellant submitted a statement from J.D. dated March 
2003.  The statement indicated that J.D. had known the 
veteran since September 1952.  J.D. stated that during the 
years of knowing the veteran, he had many problems with daily 
activities, specifically his coordination, balance and many 
times communication.  He was unable to drive, reading was 
almost impossible, walking was difficult and his hearing 
became progressively worse over the years.  J.D. stated that 
the veteran should have been compensated at 100 percent for 
his service-connected disabilities.  She also stated that the 
appellant did not receive a fair hearing at the RO due to the 
fact that the hearing officer was informed that his child had 
been hurt, and the hearing was terminated early.

In June 2003, the appellant submitted a statement from the 
veteran's son, T.D.H.  The veteran's son stated that his 
father was a 100 percent disabled veteran as a result of his 
life threatening wounds sustained in World War II.  T.D.H. 
stated that the veteran was unable to fulfill the role of 
other "normal" fathers.  He was unable to drive due to 
impaired vision, he walked with difficulty, his balance was 
impaired and he was unable to perform simple tasks such as 
play baseball, work a skilled job requiring advanced training 
or read books that did not have large print.  T.D.H. noted 
that the veteran at one time had a seizure, which caused him 
to fall down the stairs and hit his head on a cement floor.  
The veteran's son also stated that the appellant did not 
receive a fair hearing due to the short length of the 
hearing.

A report of contact dated July 2003 indicated that the 
appellant's representative requested that no pre-
determination hearing be held, and that a request for such 
hearing was withdrawn.  The appellant submitted a timely 
notice of disagreement in late July 2003.  In December 2003 
the RO issued a statement of the case (SOC) indicating that 
the issue on appeal had been reviewed and considered by a 
Decision Review Officer, as requested by the appellant.  The 
SOC continued the denial of entitlement to service connection 
for the cause of the veteran's death based on lack of 
submission of new and material evidence.  The appellant 
submitted a timely appeal in January 2004.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated July 2003, the RO 
informed the appellant of the evidence necessary to 
substantiate her claim.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The July 2003 letter informed the 
appellant that the VA was responsible for obtaining relevant 
records from any Federal agency.  This would include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment) or from the 
Social Security Administration.  The RO also informed the 
appellant that it would made reasonable efforts to obtain 
relevant records not held by a Federal agency.  This would 
include records from State or local governments, private 
doctors and hospitals or current or former employers.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The July 2003 letter requested that the appellant 
provide evidence that had not previously been submitted to 
agency decision makers; and by itself or when considered with 
previous evidence of record, related to an unestablished fact 
necessary to substantiate the claim; evidence that was 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened; and evidence that must raise a reasonable 
possibility of substantiating the claim.  The letter also 
requested evidence that indicated the veteran's cause of 
death may be associated with his military service.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the appellant provide any 
evidence in her possession that pertained to her claim (as 
required by 38 C.F.R. § 3.159 (b)), it is determined that the 
appellant is not prejudiced by such failure.  The RO has 
consistently requested the appellant provide information 
relating the veteran's service-connected disabilities to his 
death.  There are no outstanding records to obtain.  When the 
appellant has provided information about where the veteran 
was treated for his service-connected conditions, the VA has 
obtained said records.  Therefore, for all of the 
aforementioned reasons, it is determined that the appellant 
was not prejudiced by the RO's not specifically requesting 
that she provide any evidence in her possession that 
pertained to her claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
not been received.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002).  In order to reopen a claim there must be added to the 
record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The June 1998 Board decision 
that denied service connection for the cause of the veteran's 
death is final and may not be reopened in the absence of new 
and material evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  Therefore, the veteran's 
claim may be reopened only if new and material evidence has 
been secured or presented since the June 1998 Board decision.  
See Glynn v. Brown, 6 Vet. App. 523 (1994).

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claim to reopen was filed in June 
2003.  The revised regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order 
to be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a) (2004).  The credibility of the evidence is presumed 
for the purpose of reopening.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  See Elkins v. West, 12 Vet. 
App. 209, 214 (1999).  

Discussion

The unappealed June 1998 Board decision is final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103 (2004).  The 
appellant's claim for service connection for the cause of the 
veteran's death may only be reopened if she submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2004).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally received 
(i.e. after June 1998) evidence bears directly and 
substantially upon the specific matters under consideration, 
namely whether the veteran's service-connected disability or 
disabilities caused his death.

While the additionally submitted evidence may be considered 
new, in that it was not of record at the time of the June 
1998 Board decision, it is not material under 38 C.F.R. 
§ 3.156 (2004).  In this case, the additional evidence 
submitted after the June 1998 Board decision consisted of 
personal statements from the veteran's life-long friend and 
his son and a report of contact from the RO.  After careful 
consideration of this new evidence, however, the Board finds 
that it is not material for it is not probative of the issue 
at hand, and there is no reasonable possibility that the 
outcome on the merits would be changed with regard to the 
issue on appeal.  See Dolan v. Brown, 9 Vet. App. 358, 361 
(1996); Evans, 9 Vet. App. at 283. 

The new evidence included statements from both J.D. and 
T.D.H. that alleged the veteran's death was due to his 
service-connected disabilities.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that J.D. or T.D.H. are physicians.  Therefore, as laypersons 
they are not competent to provide evidence that requires 
medical knowledge because they lack the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v.Derwinski, 2 Vet. App. 492 (1992).

Moreover, to the extent that the appellant is contending the 
veteran's death was caused by his service-connected 
disabilities, this is duplicative of similar contentions 
raised in the past and is therefore not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Furthermore, in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted "[l]ay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C. 5108."

Additionally, the new evidence does not contribute to a more 
precise picture of the connection between the veteran's 
service-connected disabilities and his cause of death, and 
for that reason, new and material sufficient to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death remains denied.  See 38 C.F.R. § 3.156(a) 
(2004); Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir 1998)

In light of the foregoing, the Board finds that the appellant 
has not submitted new and material evidence so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2004).

ORDER

New and material evidence not having been received, the 
appellant's claim of service connection for the cause of the 
veteran's death remains denied.


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


